Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

[0008] As stated above, paragraph 53 of Ford teaches broadcasting the new block to the other nodes in response to the mining node successfully finding a valid nonce. Nothing in paragraphs 93 or 94 or Figure 5 of Ford disclose that broadcasting the new block is somehow dependent on completion of the software installation, step 520 of Figure 5 of Ford. Thus, while for teaches initiation of the auto-configuration process and software download and installation in response to obtaining instructions from the blockchain, nothing in Ford teaches pausing broadcast of the new block based on the steps of Figure 5 or that the new block is computed based on any results of the installation. Once a mining node successfully calculates a nonce, the software installation process begins simultaneous to broadcasting the new block for another competition between nodes. Thus, Ford does not disclose: “computing a new block for the one of the second information handling devices based on results of the firmware update,” as recited in Claim 1. Dattatri does not make up the deficiencies of Ford because Dattatri does not teach any type of blockchain or calculating a block. The Applicant respectfully asserts the Claim 1 is allowable.

The examiner respectfully disagrees. For example Ford discloses “the response message may indicate whether the instructions were successfully executed” (par. [0094], also see par. [0105] “a completion message for inclusion (750) in a block in the block chain”). This discloses the inclusion of results of the installation in the new block, and thus the claimed “computing a new block … based on results of the firmware update”. 

[0010] The Applicant respectfully asserts that the combination of Ford and Dattatri does not teach all the limitations of amended Claim 1. Specifically, neither Ford nor Dattatri teaches “computing a new block” in the blockchain “based on results of the firmware update.” For substantially the same reasons, the cited references also fail to teach “starting a competition ... to obtain the right to attempt the firmware update” among the other devices which have not received the update after calculating a likelihood of a successful update, downloading firmware, attempting to install the firmware and then computing a new block based on the results of the firmware update.

The examiner respectfully disagrees. As indicated above Ford discloses including the results of the update in the blockchain (see e.g. par. [0094], par. [0105]). Further, Ford discloses a “competition … to obtain the right to attempt the firmware update” as claimed (see e.g. par. [0053] “a mining node finds a valid nonce value”, par. [0048] “creates a competitive lottery between the nodes”).

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 recites “an initial block within the ledger”. It is believed this would be better written as “[[an]] the initial block within the ledger”. Note that parent claim 10 recites “an initial block”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-11, 15-17, 21-22, 25 and 27-29, are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0261690 to Ford (Ford) in view of US 2020/0034133 to Dattatri et al. (Dattatri).

Claims 1, 10 and 27: Ford discloses a method of data transfer over a communication network from a first information handling apparatus to a plurality of second information handling apparatuses, the method comprising:
generating, by the first information handling apparatus, an initial block (par. [0050] “transactions [grouped] into a prototype block”);
initializing, based on the initial block, a ledger (par. [0050] “That linkage is recorded by storing the unique identifier”);
broadcasting the ledger to the plurality of second information handling apparatuses (par. [0053] “Once a mining node finds a valid nonce value … it then broadcasts the block to the other nodes”)1;

competing, at an information handling apparatus of the plurality of information handling apparatuses, with other of the plurality of information handling apparatuses for a right to attempt a firmware update (par. [0053] “a mining node finds a valid nonce value”, par. [0048] “creates a competitive lottery between the nodes”);
in response to obtaining, at the information handling apparatus, the right to attempt the firmware update: (par. [0093] “following authenticat[ion]”);
downloading, to the information handling apparatus, the firmware payload and using the firmware payload to update firmware on the information handling apparatus (par. [0093] “obtains (505) the … execution instructions … firmware may be stored in memory … completes (520) the installation and configuration process”);
computing, at the information handling apparatus, a new block for the information handling apparatus based on results of the firmware update (par. [0053] “the new block”);
updating, at the information handling apparatus, the ledger by adding the new block (par. [0053] “The cryptographic checksum identifier of the newly accept[ed] block will be included in the prototype block”, par. [0105] “the completion message may include the results of the executed command”); and
starting, from the information handling apparatus, a competition between the other of the plurality of information handling apparatuses to obtain the right to attempt the firmware update, wherein starting a competition comprises broadcasting the ledger to the plurality of 

Ford does not disclose:
calculating, at the information handling apparatus, a likelihood of a successful firmware update with an available firmware payload; and
downloading and performing the update in response to determining that the likelihood of a successful firmware update is above a threshold.

Dattatri teaches:
calculating a likelihood of a successful firmware update with an available firmware payload (par. [0035] “the corresponding stability index 142 associated with the software package 118 for the particular configuration”, par. [0005] “events (e.g., an installation log …) associated with installing a software package … determine a stability index associated with the software package”); and
downloading and performing the update in response to determining that the likelihood of a successful firmware update is above a threshold (par. [0035] “determine whether to install the software package 118”, par. [0038] “download and install the software package when the stability index satisfies a user specified threshold”).

It would have been obvious at the time of filing to check past update information in the ledger (Dattatri par. [0035] the corresponding stability index 142”, Ford par. [0094] “indicate whether 

Claims 2 and 11: Ford and Dattatri teach claims 1 and 10, wherein the available firmware payload comprises a firmware payload for the plurality of information handling apparatuses (Ford par. [0099] “obtains (625) the update instructions”, par. [0096] “firmware”, par. [0068] “the message 222 may include … the data itself”).

Claims 6 and 15: Ford and Dattatri teach claims 1 and 10, wherein calculating a likelihood of a successful firmware update with an available firmware payload comprises calculating a possibility of a successful update based on update statistics of information handling apparatuses of the plurality of information handling apparatuses that have computed a new block and similarities between a hardware configuration of the one of the plurality of information handling apparatuses and past hardware configurations (Dattatri par. [0035] “the corresponding stability index 142 associated with the software package 118 for the particular configuration”, Ford par. [0105] “the completion message may include the results of the executed command”).

Claims 7 and 16: Ford and Dattatri teach claims 1 and 10, wherein an initial block within the ledger comprises a first data address via which the firmware payload is downloadable by the plurality of information handling apparatuses (e.g. Ford par. [0068] “a link to the configuration data”).

Claims 8 and 17: Ford and Dattatri teach claims 7 and 16, wherein the new block comprises a second data address which is different from the first data address, the second data address comprising an address of the information handling apparatus of the plurality of information handling apparatuses comprising a copy of the firmware payload (e.g. Ford par. [0068] “a link to the configuration data (or container) may comprise a unique identifier or an address to a program ... in the block chain … a link to an application or container available outside the block chain, or a combination thereof”).

Claim 9: Ford discloses the method of claim 1, but does not explicitly disclose wherein the plurality of information handling apparatuses is divided into a plurality of groups and competing for a right to attempt a firmware update, calculating the likelihood of a successful firmware update, downloading the firmware payload, attempting the firmware update, computing the new block, updating the ledger and starting a completion are repeated for one of the plurality of groups before being performed for other ones of the plurality of groups.

Dattatri teaches a plurality of information handling apparatuses is divided into a plurality of groups and transmitting data to one of the plurality of information handling apparatuses are 

It would have been obvious at the time of filing to divide the plurality of apparatuses into groups and attempt to compute a new block, transmit data to the apparatus and update the ledger (e.g. Ford par. [0053] “Once a mining node finds a valid nonce value … it then broadcasts the block to the other nodes”) to a first group before other groups (par. [0037] “initially be deployed to those computing devices that have a particular operating system”). Those of ordinary skill in the art would have been motivated to do so to “select a particular deployment strategy” appropriate for the system (see e.g. Dattatri par. [0037]).

Claims 21, 25 and 28: Ford and Dattatri teach claims 1, 10 and 27 wherein the information handling apparatus obtaining the right to attempt the firmware update comprises the information handling apparatus computing an answer to a problem faster than other of the plurality of second information handling apparatuses (Ford par. [0053] “a mining node finds a valid nonce value”).

Claims 22 and 29: Ford and Dattatri teach claims 1 and 27, further comprising: 

in response to determining that the new firmware payload is available, calculating the likelihood of the successful firmware update (Dattatri par. [0035] “the corresponding stability index 142”).

Claim 30: Ford and Dattatri teach the method of claim 9, wherein a failure in updating the firmware in a first group of the plurality of groups halts updating the firmware for other of the plurality of groups, wherein the failure in updating the firmware in the first group comprises determining that a percentage of the plurality of information handling apparatuses with a successful firmware update in the first group is below a group update threshold (e.g. Dattatri par. [0021] “a new software package is to be installed when the stability index is greater than a threshold amount”).

Claim 31: Ford and Dattatri teach the method of claim 1, wherein competing for the right to attempt a firmware update comprises competing for the right to attempt a firmware update in response to determining from the received ledger that the information handling device should attempt the firmware update (par. [0099] “the device checks (610) the block chain for an update response”, par. [0089] “identifies a message or messages directed to it”), and computing the new block for the information handling apparatus based on the results of the firmware update comprises updating a firmware update log with the results of the firmware 

Ford and Dattatri do not explicitly teach determining from the received ledger that the information handling device has not previously obtained the right to attempt the firmware update.

It would have been obvious at the time of filing to determine from the received ledger (see e.g. Ford par. [0105] “the completion message may include the results of the executed command”) that the device has not previously attempted the firmware update. Those of ordinary skill in the art would have been motivated to do so to avoid redundant installation of the package/configuration.

Claim 32: Ford and Dattatri teach the method of claim 21, wherein in response to the information handling apparatus obtaining the right to attempt the firmware update, the information handling device broadcasts the computed answer to the other of the plurality of information handling apparatuses (par. [0053] “Once a mining node finds a valid nonce value ... it then broadcasts the block to the other nodes”) and the other of the plurality of information handling apparatuses determine if the computed answer is correct (par. [0053] “The block will be validated by the other nodes”), wherein, in response to the other of the plurality of .

Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0261690 to Ford (Ford) in view of US 2020/0034133 to Dattatri et al. (Dattatri) in view of US 2013/0125107 to Bandakka et al. (Bandakka).

Claim 23: Ford and Dattatri teach claim 1, further comprising: 
determining if the firmware update was successful (Ford par. [0094] “indicate whether the instructions were successfully executed”); and 
wherein computing the new block comprises adding information to the new block indicative of the unsuccessful firmware update (Ford par. [0094] “indicate whether the instructions were successfully executed”).

Ford and Dattatri do not explicitly teach:
in response to determining that the firmware update was not successful, triggering a firmware recovery.

Bandakka teaches:
in response to determining that a firmware update was not successful, triggering a firmware recovery (e.g. par. [0025] “after a failed firmware update … The firmware backup copy of the components can be restored”).

It would have been obvious at the time of filing to trigger recovery in response to a failed update (Bandakka par. [0025] “after a failed firmware update … The firmware backup copy of the components can be restored”, Ford par. [0094] “indicate whether the instructions were [not] successfully executed”). Those of ordinary skill in the art would have been motivated to do so in order to “avoid rendering the … device unusable” (Bandakka par. [0025]).

Claim 26: Ford and Dattatri teach claim 10, wherein each of the plurality of second information handling apparatuses, when having a right to attempt the firmware update, is adapted to: 
prior to calculating the likelihood of a successful firmware update, check the ledger to determine if a new firmware payload is available (Ford par. [0098] “a device sends (605) a “request for update” message … checks (610) the blockchain for an update response”); 

determine if the firmware update was successful (Ford par. [0094] “indicate whether the instructions were successfully executed”); and 
wherein computing the new block comprises adding information to the new block indicative of the unsuccessful firmware update (Ford par. [0094] “indicate whether the instructions were successfully executed”).

Ford and Dattatri do not explicitly teach:
in response to determining that the firmware update was not successful, trigger firmware recovery, 

Bandakka teaches:
in response to determining that a firmware update was not successful, triggering firmware recovery (e.g. par. [0025] “after a failed firmware update … The firmware backup copy of the components can be restored”).

It would have been obvious at the time of filing to trigger recovery in response to a failed update (Bandakka par. [0025] “after a failed firmware update … The firmware backup copy of the components can be restored”, Ford par. [0094] “indicate whether the instructions were .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0261690 to Ford (Ford) in view of US 2020/0034133 to Dattatri et al. (Dattatri) in view of US2018/0331973 to Mani et al. (Mani).

Claim 24: Ford and Dattatri teach claim 1, but do not teach prior the firmware update, triggering a virtual machine ("VM") running on the one of the plurality of second information handling devices to temporarily migrate to another information handling device during the firmware update.

Mani teaches prior a firmware update, triggering a virtual machine ("VM") running on the one of a plurality of second information handling devices to temporarily migrate to another information handling device during the firmware update (par. [0049] “updating software/firmware on servers after migrating virtual machines”).

It would have been obvious at the time of filing to migrate a virtual machine before updating the firmware (Mani par. [0049] “updating software/firmware on servers after migrating virtual machines”). Those of ordinary skill in the art would have been motivated to do so ensure the VM continues to execute (Mani par. [0049] “the users … suffer no substantial downtime”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,698,675 to Bathen et al. discloses alternate methods of performing an update using blockchain (see e.g. fig. 2A)
US 2019/0349426 to Smith et al., and US 10,365,922 disclose competing for a right to apply an update (see e.g. par. [0969], and col. 6, lines 12-37 respectively).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  The examiner can normally be reached on Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D MITCHELL/Primary Examiner, Art Unit 2199                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that the “generating … initializing [and] broadcasting …” limitation(s) are only recited in claim 10, but are included here for the sake of simplification.